DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/13/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 1, 4, 9, 12, 15, 18, 20-21, 24, 26, 28-33, and 36 (claim set as filed on 04/13/2022).
		
Priority
	This application is a 371 of PCT/US2017/014387 filed on 01/20/2017 and does not have any domestic or provisional applications. 

Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 9, 12, 15, 21, 24, 26, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Harel (WO 2010/138522 A2 - cited by the ISA and in the IDS filed on 08/15/2019) in view of Narayanan (US 2016/0231341 A1, filed on 02/05/2015) and ChEBI (Glycine Betaine Hydrate, published 02/17/2016) - all previously cited references.
Harel’s general disclosure relates to the protection of bioactive microorganism and/or materials in high temperature and humid conditions (see abstract & ¶ [003], [0011]).
Regarding claim 1, Harel teaches compositions for preserving bioactive materials such as proteins and/or bioactive microorganisms such as bacteria in storage wherein the composition further comprises stabilizer agent, and a protective agent wherein the protective agents can include various proteins, peptides, sugars, sugar alcohols and amino acids (see ¶ [0012], [0022], [0059], and see page 40). In particular, the stabilizer agents include cyclodextrin and the protective agents include the amino acids of alanine or histidine; a methylamine such as betaine; sugar alcohols such as glycerol, xylitol, or sorbitol (see ¶ [0013]-[0015], [0048]-[0049]). In one embodiment, Harel teaches a stable dry powder containing an enzyme and states that “the storage stability of the stable enzyme formulation is significantly higher than a dry enzyme without the formulation of the present invention” (see ¶ [00112]-[00114] and [00151]-[00153]). 
Harel discloses the protective agents can include a variety of proteins, protein hydrolysates, sugars, sugar alcohols and amino acids. For example, sugars such as sucrose or trehalose can physically surround the bioactive material to promote retention of molecular structure throughout the drying process and impart structural rigidity to the amorphous matrix in the dry state. The protective agent can replace water of hydration lost during drying, to prevent damage to cell membranes and denaturation of enzymes. Other functions of the protective agents can include protecting the bioactive material from exposure to damaging light, oxygen, oxidative agents and moisture (see ¶ [0077]).
Regarding the sugar, Harel teaches “such protective agents are highly soluble chemicals that are added to a formulation to protect cell membranes and intracellular proteins during freezing and to enhance stability during storage. Common stabilizers for live bacteria and viruses include sugars such as sucrose, glycerol, or sorbitol, at high concentrations with the cellular material or bioactive” (see ¶ [007]). Harel teaches “To mitigate the oxidation and denaturation damage that can occur during the boiling step, introduced an improved protective formula containing carbohydrates and surfactants” (see ¶ [008]).
Regarding claims 24 and 26, Harel teaches a composition comprising (i) a bioactive microorganism or material as fresh, frozen or dry powder, (ii) at least two stabilizer agents, and (iii) at least two protective agents, wherein the composition is suitable for a liquid state drying and stabilizing the bioactive microorganism or material (see page 40: claims 1-3 and therefore, reads on being “free of detergents and/or polymers” and is an aqueous or lyophilized formulation). 
However, Harel does not teach: betaine monohydrate or a β-glucuronidase (BGUS) enzyme (claim 1’s limitations).
Regarding the enzyme, Narayanan’s general disclosure relates to a method of detection and/or quantification of multiple drugs and/or metabolites from a sample of body fluid by liquid chromatography-tandem mass spectrometry (see abstract & ¶ [0001]). In particular, Narayanan further teaches a “selective and specific method for detection or determination of multiple drugs of abuse potential and their metabolite species belonging to different chemical and toxicological classes from a sample of body fluid comprising the steps: (a) mixing the sample with internal standard, (b) hydrolyzing the drug metabolite in the sample by β-Glucuronidase enzyme, (c) centrifugation of the mixture of step (b) and diluting the clear supernatant liquid with deionized water and (d) analyzing said sample using liquid chromatography tandem mass spectrometer (LC-MS) to determine the concentration of different drug metabolites” (see ¶ [0032]). Narayanan discloses “the term β-Glucuronidase as used herein, describes a routinely used for the enzymatic hydrolysis of glucuronides from urine, plasma, and other fluids prior to analysis by enzyme immunoassay, mass spectrometry, gas chromatography, high performance liquid chromatography, or other means. Typically, between 1 and 20 units of glucuronidase is used per µL of plasma, urine, or bile for the enzymatic hydrolysis of glucuronides present in these samples. The exact amount needed will depend on the specific conditions used” (see ¶ [0049]). 
Regarding the amphoteric compound, ChEBI teaches a monohydrate form of glycine betaine and further discloses that it functions as an osmoprotectant for “protection against osmotic stress, drought, high salinity, or high temperature. Intracellular accumulation of betaines permits water retention in cells, thus protecting from the effects of dehydration. This accumulation is non-perturbing to enzyme function, protein structure, and membrane integrity. Betaine is also a methyl donor of increasingly recognized significance in biology” (see page 1). 
It would have been first obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a β-glucuronidase (BGUS) enzyme such as taught by Narayanan in the formulation of Harel. The MPEP at 2141 provides exemplary rationales that may support a conclusion of obviousness include: (a) combining prior art elements according to known methods to yield predictable results; or (b) simple substitution of one known element for another to obtain predictable results. In one perspective, the reference of Narayan discloses that β-Glucuronidase are well-known enzymes and a routinely used for the enzymatic hydrolysis of glucuronides for drug testing/detection and therefore, one of ordinary skill in the art would have reasonably envisaged performing a simple substitution of Narayan’s β-Glucuronidase in Harel’s enzyme formulation. In an alternative perspective, vice versa (i.e. switching the primary and secondary reference), it would also be obvious to add the protective/stabilizer agents such as taught by Harel to the β-Glucuronidase of Narayanan as the motivation to do so is because Harel discloses these protective agents enhance enzyme stability during storage wherein Harel provides a suggested teaching that stabilizer or protective agents including amino acids and sugar help mitigate the oxidation and denaturation damage of the enzyme. In either case, the claimed invention is deemed prima facie obvious as a simple substitution of enzymes or simple combination of well-known elements. The ordinary artisan would have had a reasonable expectation of success is because both references are in the same field of endeavor directed to enzyme formulations. 
Moreover, it would have been secondly obvious to employ or add betaine monohydrate such as taught by ChEBI in the formulation of the modified references of Harel and Narayanan. The ordinary artisan would have been motivated to do so is because ChEBI teaches that betaine monohydrate is an osmoprotectant used for protection against environmental stress, drought, high salinity, and high temperature. Therefore, since its function is already known in the art, it would be prima facie obvious to add betaine monohydrate to the formulation to increase or enhance the enzyme’s storage stability or to additively enhance its thermos-stability characteristics which is one of the objectives of Harel’s disclosure. 
Furthermore, regarding the claimed concentration values, if not expressly taught by the references, based upon the overall objective provided by Harel with respect to maximizing the storage stability and protecting the bioactive material under conditions of high temperature and humidity, the adjustments of particular conventional working conditions (e.g., the concentrations of the ingredients or elements) is deemed a matter of judicious selection and routine optimization which is within the purview of the skill artisan. The MPEP at 2144.05 (II)(A) states: 
II.    ROUTINE OPTIMIZATION
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
For instance, it is first noted that Harel discloses “For example, the bioactive material can be present in the formulation in a concentration ranging from about 2-50 weight percent, the stabilizer agent from about 1-20 weight percent, and the protective agent from about 20-80 weight percent. In another example, the stabilizer agent can be present in the formulation in a concentration ranging from about 0.5-10 weight percent, and the protective agent from about 10-40 weight percent” (see Harel at ¶ [0060]). Narayanan discloses the exact amount needed will depend on the specific conditions used (see Narayanan ¶ [0049]). In other words, the references are suggesting that the concentration amounts may altered or optimized accordingly. This is motivation for someone of ordinary skill in the art to practice or test the parameter widely to find those that are functional or optimal which then would be inclusive or cover the steps as instantly claimed. Absent any teaching of criticality by the Applicant concerning the concentration, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization in order to optimize the enzyme storage stability to protect the fragile enzyme from denaturation due to environmental conditions such as temperature or humidity. 

Claims 18, 20, 29-30, 32-33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Harel in view of Narayanan and ChEBI as applied to claims 1, 4, 9, 12, 15, 21, 24, 26, 28, and 31 above, and in further view of Lee (US 2016/0090582 A1 or US 2016/0237415 A1 - both cited by the ISA and in the IDS filed on 08/15/2019). 
The combined teachings of Harel in view of Narayanan and ChEBI is discussed above.
However, the combined references do not teach: wherein the BGUS enzyme is a mutant BGUS enzyme having the amino acid sequence shown in SEQ ID NO: 2 or SEQ ID NO: 3 (claims 18, 20, 29, and 32); or a packaged formulation comprising a container (claim 36).
Lee teaches a packaged formulation comprising a container comprising a preparation of mutated β-glucuronidase enzymes with enhanced enzymatic activity and thermostability as compared to wild type enzyme are provided. The enzymes of the invention advantageously allow for accurate analysis of bodily samples for the presence of drugs in 30 minutes or less, bodily samples for the presence of drugs in 30 minutes or less, as compared to the several hours needed using prior enzyme preparations. Methods of using the mutated enzymes for hydrolysis of glucuronide substrates, including opiates and benzodiazepines (see abstract). Lee teaches which disclose mutated β-glucoronidases having SEQ ID NO: 2 and 3 (see Lee ‘582 at Fig. 1, ¶ [87-94] and/or Lee ‘415 at Fig. 1 ¶ [82-89]).
It would have been obvious to one of ordinary skill in the art perform a simple substitution of β-glucuronidase (BGUS) enzyme such as taught by Lee in the formulation of Harel-Narayanan-ChEBI. The MPEP at 2141 provides exemplary rationales that may support a conclusion of obviousness include: (b) simple substitution of one known element for another to obtain predictable results. In other words, enzymes are art recognized equivalents known for the same purpose. The ordinary artisan would have had a reasonable expectation of success is because the references are directed to utilizing β-glucuronidase (BGUS) enzyme for enzymatic drug testing assays.

Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 04/13/2022 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record. 

	In response to Applicant’s argument (addressing page 8 of the remarks) that “all of the reasoning provided by the Examiner are general statements regarding enzyme formulations that do not point to any relevant facts and reasoning in sufficient detail, as required by In re Lee, that adequately articulate the reasoning why the specific claimed combination of five components, at the specified concentration ranges, can be arrived at by routine experimentation”, this argument is not persuasive because it must be emphasized that determining obviousness is a flexible approach and not limited to overly rigid application that requires an explicit teaching-suggestion-motivation (TSM) from the prior art teachings. The examination guidelines for making a prima facie case of obviousness requires understanding three fundamental basic factual inquires which includes:
(A) Determining the scope and content of the prior art; 
The cited primary reference of Harel’s general disclosure is in the field of protection of bioactive microorganism and/or materials (e.g. enzymes) against high temperature and humid conditions by embedding in protective formulations (see Harel at ¶ [003]). Moreover, Harel discloses protective agents and stabilizing agents to accomplish such objective.
(B) Ascertaining the differences between the claimed invention and the prior art;
The instant application has a similar primary objective to that of the prior art, both of which are directed to enzyme formulations with enhanced thermostability properties (see instant pre-grant specification at ¶ [0002]). The differences between the claimed invention versus the prior art(s) is the specific combination of ingredients and concentrations thereof. 
(C) and Resolving the level of ordinary skill in the pertinent art.
To one of ordinary skill in the art with basic biology knowledge, it is known that enzymes can be affected by a variety of factors such as temperature, pH, and concentration. Hence, protective and stabilizing agents are routinely employed additives with the enzyme formulation in order to protect the fragile enzyme from denaturization and maintain its integrity.
The MPEP at 2141 (III) states that:
“Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The "mere existence of differences between the prior art and an invention does not establish the invention’s non-obviousness.

The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;”

The prior office action cited the teachings of the references which disclosed the role of each components or ingredients. In other words, their individual function has already been known and established in the art (see, for example, pages 3-4 of the prior office action). In particular, Harel discloses these protective agents enhance enzyme stability during storage wherein Harel provides a suggested teaching that stabilizer or protective agents including amino acids and sugar help mitigate the oxidation and denaturation damage of the enzyme (see, e.g., previous office action on page 6). For example, Harel provides sufficient guidance from a small genus of examples wherein sucrose is one of the most common stabilizers (see, e.g., Harel at ¶ [0007]) and discloses protecting agents such as amino acids selected from a small group including alanine and histidine (see, e.g., Harel at ¶ [0015], [0049]). Thus, the claimed invention is rendered prima facie obvious as being a predictable combination of well-known prior art elements and is not deemed to rise to a level of patentable significance over the proposed prior art combination. 
	
In response to Applicant’s argument (addressing pages 8-9 of the remarks) that “The Applicant, however, has taught the criticality of the specified concentrations and what desirable properties are imparted to the formulation by these specified concentrations”, this argument is not persuasive because the prior office action on page 7 explained and pointed to the specific teachings of the prior art references that with respect to maximizing the storage stability and protecting the bioactive material under conditions of high temperature and humidity, the adjustments of particular conventional working conditions (e.g., the concentrations of the ingredients or elements) is deemed a matter of judicious selection and routine optimization which is within the purview of the skill artisan. Harel discloses “For example, the bioactive material can be present in the formulation in a concentration ranging from about 2-50 weight percent, the stabilizer agent from about 1-20 weight percent, and the protective agent from about 20-80 weight percent. In another example, the stabilizer agent can be present in the formulation in a concentration ranging from about 0.5-10 weight percent, and the protective agent from about 10-40 weight percent” (see Harel at ¶ [0060]). Further, regarding reconstitution, Harel teaches “Formulations of the invention can include fresh, frozen or dry live microorganisms formulated into a solution or suspension containing a formulation stabilizer agent and a protective agent. The formulation stabilizer and/or high concentration of protective agent can be dissolved into a heated aqueous solution with agitation before cooling and mixing with the bioactive microorganisms” (see Harel at ¶ [0073]). Narayanan discloses the exact amount needed will depend on the specific conditions used (see Narayanan ¶ [0049]). Accordingly, the amount or concentration of stabilizing and protective agents will be dependent upon the bioactive material (e.g. the enzyme).  
Furthermore, regarding Applicant’s allegation of criticality and demonstration of exceptionally good at balancing several properties as shown in the examples, the MPEP at 716.02(d) states that “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range”. To establish unexpected results over a claimed range, Applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. For example, ¶ [0089] of the pre-grant specification indicates “The results in Table 11 demonstrated that Formulation B containing a minimum concentration of 250 mM sucrose achieved high temperature resistance in both liquid and lyophilized forms” and thus, it appears a criticality may only present at certain concentrations. In this case, the burden is shifted to Applicant to demonstrate support for the full scope of the claimed ranges.
Conclusion
No claims were allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653